DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12, 16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fang et al. “High Performance Database Logging using Storage Class Memory (originally cited in IDS filed 10/12/2019, herein after referred to as NPL1) in view of Kay US Patent Application Publication No. 2006/0143541 (herein after referred to as Kay), Spencer US Patent No. 6823417 (herein after referred to as Spencer) and Li US Patent Application Publication No. 2010/0211722 (herein after referred to as Li).
Regarding claim 1, NPL1 describes a method comprising: obtaining by an input/output (I/O) subsystem a request block, the request block comprising a command code indicating the Configure Storage Class Memory command issued by a requesting configuration and a total size value to specify a requested number of increments of storage class memory to be configured for the requesting configuration (When a transaction thread or a system thread need to write a log record to the log space, SCM [Storage Class Memory] log space manager allocates a chunk in SCM log space according to the required size…Algorithm: AllocateLogSpace Input: log size of nbytes (page marked as 1226, first paragraph of section 5.2.2 Allocate / Release Chunks in SCM log space and following pseudo code)); based on the command code, initiating a configuration process for configuring the storage class memory, the configuration process configured to allocate the requested number of increments of storage class memory specified in the total size value (When a transaction thread or a system thread need to write a log record to the log space, SCM [Storage Class Memory] log space manager allocates a chunk in SCM log space according to the required size…Algorithm: AllocateLogSpace Input: log size of nbytes (page marked as 1226, first paragraph of section 5.2.2 Allocate / Release Chunks in SCM log space and following pseudo code)), wherein the initiating comprises performing one or more validity checks (if free space < nbytes + 9 then… (page marked as 1226, pseudo code under 5.2.2 Allocate / Release Chunks in SCM log space and the following paragraphs describing the pseudo code)); continuing to perform the configuration process of the storage class memory based on the one or more validity checks being successful (if free space < nbytes + 9 then… allocate nbytes + 9 bytes from current end_pos (page marked as 1226, pseudo code under 5.2.2 Allocate / Release Chunks in SCM log space and the following paragraphs describing the pseudo code)); and providing a response code indicating whether the configuration process has been initiated (page marked as 1226, 5.2.2 Allocate / Release Chunks in SCM log space).  While NPL1 describes that the system communicates with an operating system (Fig. 3), it does not specifically describe a computer program product for executing an instruction to execute a Configure Storage Class Memory command in a system, said system having access to main storage and storage class memory, said computer program product comprising: at least one non-transitory computer readable storage medium readable by a at least one processing circuit and storing instructions for performing the described method.  Also NPL1 does not specifically disclose wherein the one or more validity checks comprise a check that the I/O subsystem is able to perform the Configure Storage Class Memory command.  
(page 3, paragraph [0049]).  Kay also mentions providing a storage medium containing a program according to the invention (page 2, paragraph [0028]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of invention to incorporate the Kay teachings in the NPL1 system. Skilled artisan would have been motivated to incorporate the method of indicating that a memory unit is ready for use and that computer methods may be stored in computer readable medium to be executed by a computer as taught by Kay in the NPL1 system for effectively classifying available resources that can be used.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage management.  This close relation between both of the references highly suggests an expectation of success.
Spencer describes that during formatting, any bad sectors are marked with a particular status code (e.g., FFF7hex for a 16-bit FAT), and good sectors are marked with a different status code (e.g. for a 16 bit FAT, 0000hex for unused and available, and 0FF8hex to 0FFFhex to indicate that this cluster is in use, is unavailable and contains the last of the data of a given file or contains the number of the next cluster that contains data for a given file) (column 4, lines 42 – 49).  Spencer also discloses a method that determines whether a file move (column 3, lines 24 – 26).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of invention to incorporate the Spencer teachings in the NPL1 in view of Kay system. Skilled artisan would have been motivated to incorporate the method of indicating that a memory unit is available and that a type of request that may be executed moves data as taught by Spencer in the NPL1 in view of Kay system for effectively classifying available resources that can be used.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage management.  This close relation between both of the references highly suggests an expectation of success.
Li describes a method for determining whether a flash storage device is able to accept special commands according to the invention shown and if the flash storage device is not able to accept special commands, the flash storage device does not perform operations corresponding to the special commands (page 2, paragraph [0023]).  Li therefore suggests that there should be a method in place to check the capabilities of a storage device in order to accommodate legacy storage devices, that may not have special or improved features, as well as newer storage devices that can take advantage of improved operations.
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of invention to incorporate the Li teachings in the NPL1 
Regarding claim 2, NPL1 in view of Kay, Spencer, and Li describe the computer program product of claim 1 (see above), wherein the one or more validity checks further comprise determining whether a count of storage class memory increments already configured plus the total size requested exceeds a maximum configurable storage class memory increments limit, and wherein the configuration process continues based on not exceeding the maximum configurable storage class memory increments limit (NPL1, page marked as 1226, 5.2.2 Allocate / Release Chunks in SCM log space).
Regarding claim 3, NPL1 in view of Kay, Spencer, and Li describe the computer program product of claim 2 (see above), wherein the one or more validity checks comprise a plurality of validity checks, the plurality of validity checks further including a check of a length field of the request block (…at first the SCM log space manager checks if the size of free space is larger than [allocation request] + length field + endbit field… (NPL1, page marked as 1226, 5.2.2 Allocate / Release Chunks in SCM log space)); a check of whether the Configure Storage Class Memory command is available to be executed (a method for determining whether a flash storage device is able to accept special commands according to the invention shown and if the flash storage device is not able to accept special commands, the flash storage device does not perform operations corresponding to the special commands (Li, page 2, paragraph [0023])); determining that a total size requested does not exceed a number of storage class memory increments in an initialized state (if free space < nbytes + 9 then… allocate nbytes + 9 bytes from the current end_pos (NPL1, page marked as 1226, pseudo code under 5.2.2 Allocate / Release Chunks in SCM log space and the following paragraphs describing the pseudo code)); and a check that the request block has a valid format (if any of the above checks fails, it may be considered an invalid format because it could not be completed as presented), and wherein the configuration process continues based on the plurality of validity checks being successful (NPL1, page marked as 1226, 5.2.2 Allocate / Release Chunks in SCM log space), the configuration process including setting a state of an increment of storage class memory to operational in which the increment of storage class memory is accessible to I/O move requests between the main storage and the storage class memory (during formatting, any bad sectors are marked with a particular status code (e.g., FFF7hex for a 16-bit FAT), and good sectors are marked with a different status code (e.g. for a 16 bit FAT, 0000hex for unused and available, and 0FF8hex to 0FFFhex to indicate that this cluster is in use, is unavailable and contains the last of the data of a given file or contains the number of the next cluster that contains data for a given file) (Spencer, column 4, lines 42 – 49).  Spencer also discloses a method that determines whether a file move request from a host device for a copy of a file from a memory card can be accommodated (Spencer, column 3, lines 24 – 26)).
Regarding claim 10, NPL1 describes a computer system for executing an instruction to execute a Configure Storage Class Memory command in a system, said system having access to main storage and storage class memory, said computer system configured to perform a method, said method comprising: obtaining by an input/output (I/O) subsystem a request block, the request block comprising a command code indicating the Configure Storage Class Memory command issued by a requesting configuration and a total size value to specify a requested number of increments of storage class memory to be configured for the requesting configuration (When a transaction thread or a system thread need to write a log record to the log space, SCM [Storage Class Memory] log space manager allocates a chunk in SCM log space according to the required size…Algorithm: AllocateLogSpace Input: log size of nbytes (page marked as 1226, first paragraph of section 5.2.2 Allocate / Release Chunks in SCM log space and following pseudo code)); based on the command code, initiating a configuration process for configuring the storage class memory, the configuration process configured to allocate the requested number of increments of storage class memory specified in the total size value (When a transaction thread or a system thread need to write a log record to the log space, SCM [Storage Class Memory] log space manager allocates a chunk in SCM log space according to the required size…Algorithm: AllocateLogSpace Input: log size of nbytes (page marked as 1226, first paragraph of section 5.2.2 Allocate / Release Chunks in SCM log space and following pseudo code)), wherein the initiating comprises performing one or more validity checks (if free space < nbytes + 9 then… (page marked as 1226, pseudo code under 5.2.2 Allocate / Release Chunks in SCM log space and the following paragraphs describing the pseudo code)); continuing to perform the configuration process of the storage class memory based on the one or more validity checks being successful (if free space < nbytes + 9 then… allocate nbytes + 9 bytes from current end_pos (page marked as 1226, pseudo code under 5.2.2 Allocate / Release Chunks in SCM log space and the following paragraphs describing the pseudo code)); and providing a response code indicating whether the configuration process has been initiated (page marked as 1226, 5.2.2 Allocate / Release Chunks in SCM log space).  While NPL1 describes that the system communicates with an operating system (Fig. 3), it does not specifically describe a memory; and a processor in communication with the memory, wherein the computer system is configured to perform the described method.  Also NPL1 does not specifically disclose wherein the one or more validity checks comprise a check that the I/O subsystem is able to perform the Configure Storage Class Memory command.
Kay discloses operation of a flash memory system.  Specifically, Kay describes that the flash memory segment illustrated in Fig. 2 is configured to store a page identifier and status 8, for example, indicating whether the page is in (page 3, paragraph [0049]).  Kay also mentions that a computer comprises a central processor unit (CPU) 4 and provided with a working random access memory (RAM) 5 (page 3, paragraph [0047]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of invention to incorporate the Kay teachings in the NPL1 system. Skilled artisan would have been motivated to incorporate the method of indicating that a memory unit is ready for use and that the computer would include a processor and a memory as taught by Kay in the NPL1 system for effectively classifying available resources that can be used.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage management.  This close relation between both of the references highly suggests an expectation of success.
Spencer describes that during formatting, any bad sectors are marked with a particular status code (e.g., FFF7hex for a 16-bit FAT), and good sectors are marked with a different status code (e.g. for a 16 bit FAT, 0000hex for unused and available, and 0FF8hex to 0FFFhex to indicate that this cluster is in use, is unavailable and contains the last of the data of a given file or contains the number of the next cluster that contains data for a given file) (column 4, lines 42 – 49).  Spencer also discloses a method that determines whether a file move request from a host device for a copy of a file from a memory card can be accommodated (column 3, lines 24 – 26).  

Li describes a method for determining whether a flash storage device is able to accept special commands according to the invention shown and if the flash storage device is not able to accept special commands, the flash storage device does not perform operations corresponding to the special commands (page 2, paragraph [0023]).  Li therefore suggests that there should be a method in place to check the capabilities of a storage device in order to accommodate legacy storage devices, that may not have special or improved features, as well as newer storage devices that can take advantage of improved operations.
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of invention to incorporate the Li teachings in the NPL1 in view of Kay and Spencer system. Skilled artisan would have been motivated to incorporate the method of determining device capabilities as taught by Li in the 
Regarding claim 11, NPL1 in view of Kay, Spencer, and Li describe the computer system of claim 10 (see above), wherein the one or more validity checks further comprise determining whether a count of storage class memory increments already configured plus the total size requested exceeds a maximum configurable storage class memory increments limit, and wherein the configuration process continues based on not exceeding the maximum configurable storage class memory increments limit (NPL1, page marked as 1226, 5.2.2 Allocate / Release Chunks in SCM log space).
Regarding claim 12, NPL1 in view of Kay, Spencer, and Li describe the computer system of claim 11 (see above), wherein the one or more validity checks comprise a plurality of validity checks, the plurality of validity checks further including a check of a length field of the request block (…at first the SCM log space manager checks if the size of free space is larger than [allocation request] + length field + endbit field… (NPL1, page marked as 1226, 5.2.2 Allocate / Release Chunks in SCM log space)); a check of whether the Configure Storage Class Memory command is available to be executed (a method for determining whether a flash storage device is able to accept special commands according to the invention shown and if the flash storage device is not able to accept special commands, the flash storage device does not perform operations corresponding to the special commands (Li, page 2, paragraph [0023])); determining that a total size requested does not exceed a number of storage class memory increments in an initialized state (if free space < nbytes + 9 then… allocate nbytes + 9 bytes from the current end_pos (NPL1, page marked as 1226, pseudo code under 5.2.2 Allocate / Release Chunks in SCM log space and the following paragraphs describing the pseudo code)); and a check that the request block has a valid format (if any of the above checks fails, it may be considered an invalid format because it could not be completed as presented), and wherein the configuration process continues based on the plurality of validity checks being successful (NPL1, page marked as 1226, 5.2.2 Allocate / Release Chunks in SCM log space), the configuration process including setting a state of an increment of storage class memory to operational in which the increment of storage class memory is accessible to I/O move requests between the main storage and the storage class memory (during formatting, any bad sectors are marked with a particular status code (e.g., FFF7hex for a 16-bit FAT), and good sectors are marked with a different status code (e.g. for a 16 bit FAT, 0000hex for unused and available, and 0FF8hex to 0FFFhex to indicate that this cluster is in use, is unavailable and contains the last of the data of a given file or contains the number of the next cluster that contains data for a given file) (Spencer, column 4, lines 42 – 49).  Spencer also discloses a method that determines whether a file move request from a host device for a copy of a file from a memory card can be accommodated (Spencer, column 3, lines 24 – 26)).
Regarding claim 16, NPL1 describes a method of executing an instruction to execute a Configure Storage Class Memory command in a system, said system having access to main storage and storage class memory, said method comprising: obtaining by an input/output (I/O) subsystem a request block, the request block comprising a command code indicating the Configure Storage Class Memory command issued by a requesting configuration and a total size value to specify a requested number of increments of storage class memory to be configured for the requesting configuration (When a transaction thread or a system thread need to write a log record to the log space, SCM [Storage Class Memory] log space manager allocates a chunk in SCM log space according to the required size…Algorithm: AllocateLogSpace Input: log size of nbytes (page marked as 1226, first paragraph of section 5.2.2 Allocate / Release Chunks in SCM log space and following pseudo code)); based on the command code, initiating a configuration process for configuring the storage class memory, the configuration process configured to allocate the requested number of increments of storage class memory specified in the total size value (When a transaction thread or a system thread need to write a log record to the log space, SCM [Storage Class Memory] log space manager allocates a chunk in SCM log space according to the required size…Algorithm: AllocateLogSpace Input: log size of nbytes (page marked as 1226, first paragraph of section 5.2.2 Allocate / Release Chunks in SCM log space and following pseudo code)), wherein the initiating comprises performing one or more validity checks (if free space < nbytes + 9 then… (page marked as 1226, pseudo code under 5.2.2 Allocate / Release Chunks in SCM log space and the following paragraphs describing the pseudo code)); continuing to perform the configuration process of the storage class memory based on the one or more validity checks being successful (if free space < nbytes + 9 then… allocate nbytes + 9 bytes from current end_pos (page marked as 1226, pseudo code under 5.2.2 Allocate / Release Chunks in SCM log space and the following paragraphs describing the pseudo code)), wherein the one or more validity checks comprise determining that a total size requested does not exceed a number of storage class memory increments in an initialized state (if free space < nbytes + 9 then… allocate nbytes + 9 bytes from current end_pos (page marked as 1226, pseudo code under 5.2.2 Allocate / Release Chunks in SCM log space and the following paragraphs describing the pseudo code)); and providing a response code indicating whether the configuration process has been initiated (page marked as 1226, 5.2.2 Allocate / Release Chunks in SCM log space).  NPL1 does not specifically describe a wherein the configuration process includes setting a state of an increment of storage class memory to operational in which the increment of storage class memory is accessible to I/O move requests between the main storage and the storage class memory.  Also NPL1 does not specifically disclose wherein the one or more validity checks comprise a check that the I/O subsystem is able to perform the Configure Storage Class Memory command.  
(page 3, paragraph [0049]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of invention to incorporate the Kay teachings in the NPL1 system. Skilled artisan would have been motivated to incorporate the method of indicating that a memory unit is ready for use as taught by Kay in the NPL1 system for effectively classifying available resources that can be used.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage management.  This close relation between both of the references highly suggests an expectation of success.
Spencer describes that during formatting, any bad sectors are marked with a particular status code (e.g., FFF7hex for a 16-bit FAT), and good sectors are marked with a different status code (e.g. for a 16 bit FAT, 0000hex for unused and available, and 0FF8hex to 0FFFhex to indicate that this cluster is in use, is unavailable and contains the last of the data of a given file or contains the number of the next cluster that contains data for a given file) (column 4, lines 42 – 49).  Spencer also discloses a method that determines whether a file move request from a host device for a copy of a file from a memory card can be accommodated (column 3, lines 24 – 26).  

Li describes a method for determining whether a flash storage device is able to accept special commands according to the invention shown and if the flash storage device is not able to accept special commands, the flash storage device does not perform operations corresponding to the special commands (page 2, paragraph [0023]).  Li therefore suggests that there should be a method in place to check the capabilities of a storage device in order to accommodate legacy storage devices, that may not have special or improved features, as well as newer storage devices that can take advantage of improved operations.
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of invention to incorporate the Li teachings in the NPL1 in view of Kay and Spencer system. Skilled artisan would have been motivated to incorporate the method of determining device capabilities as taught by Li in the 
Regarding claim 19, NPL1 in view of Kay, Spencer, and Li describe the method of claim 16 (see above), wherein the one or more validity checks further comprise determining whether a count of storage class memory increments already configured plus the total size requested exceeds a maximum configurable storage class memory increments limit, and wherein the configuration process continues based on not exceeding the maximum configurable storage class memory increments limit (NPL1, page marked as 1226, 5.2.2 Allocate / Release Chunks in SCM log space).
Allowable Subject Matter
Claims 4-9, 13-15, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4, 9, 13, 15, 17, and 20 include limitations that have been previously indicated allowable in the parent applications.
Response to Arguments
Examiner notes the Terminal Disclaimer, filed 12/22/2020, which has been approved.  
Applicant argues, with respect to the independent claims that they do not teach or suggest the amended limitation.  Examiner now refers to Li which is believed to suggest the new limitation as explained in the rejections above.
Applicant argues, with respect to the remaining claims, that they depend from the independent claims and are therefore allowable for the same reasons argued above.  Examiner refers to rejections and response above as to why those claims are not currently allowable.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
April 10, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136